Exhibit 10

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 21, 2013, is entered into by and among CONTINENTAL MATERIALS CORPORATION,
a Delaware corporation (the “Company”), the financial institutions that are or
may from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Amended and Restated Credit
Agreement, dated as of November 18, 2011, by and among the Company, the Lender
and the Administrative Agent (as further amended, restated or supplemented from
time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lender previously (i) made
available to the Company a revolving credit facility in the amount of
$20,000,000, and (ii) funded a term loan in the original principal amount of
$4,648,000; and

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) reduce the Revolving Commitment to $15,000,000 from
$20,000,000, and (ii) modify certain of the financial covenants, related
definitions and test dates, in each case, on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

Section 1.  Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

 

Section 2.  Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 8 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

 

A.                                    Section 1.1.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

(1)                                 The definition of “Adjusted EBITDA” is
hereby deleted in its entirety and replaced with the following:

 

“[Intentionally Deleted].”

 

1

--------------------------------------------------------------------------------


 

(2)                                 The definition of “Excess Cash Flow” is
hereby deleted in its entirety and replaced with the following:

 

“Excess Cash Flow means, for any period, the remainder of (a) EBITDA for such
period, minus (b) the sum, without duplication, of (i) scheduled repayments of
principal of the Term Loan made during such period, plus (ii) voluntary
prepayments of the Term Loan pursuant to Section 6.2.1 during such period, plus
(iii) mandatory prepayments of the Term Loan made pursuant to Section 6.2.2
during such period to the extent the amount of such mandatory prepayment was
included in EBITDA for such period, plus (iv) cash payments made in such period
with respect to Capital Expenditures, plus (v) all income taxes paid in cash by
the Loan Parties during such period, plus (vi) cash Interest Expense of the Loan
Parties during such period.”

 

(3)                                 The definition of “Fixed Charge Coverage
Ratio” is hereby deleted in its entirety and replaced with the following:

 

“Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the sum for such period of (i) EBITDA, minus (ii) the sum of income taxes
paid in cash by the Loan Parties and all unfinanced Capital Expenditures to
(b) the sum for such period of (i) Interest Expense, plus (ii) required payments
of principal of Funded Debt (including the Term Loan but excluding the Revolving
Loans).”

 

(4)                                 The definition of “Revolving Commitment” is
hereby deleted in its entirety and replaced with the following:

 

“Revolving Commitment means $15,000,000, as reduced from time to time pursuant
to Section 6.1.”

 

B.                                    Section 11.13.1.  Section 11.13.1 (Minimum
Fixed Charge Coverage Ratio) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“11.13.1                                                 Minimum Fixed Charge
Coverage Ratio.  Not permit the Fixed Charge Coverage Ratio for any Computation
Period referenced below to be less than the applicable amount set forth below:

 

Computation
Period Ending

 

Fixed Charge
Coverage Ratio

March 29, 2014

 

1.0 to 1.0

 

2

--------------------------------------------------------------------------------


 

June 28, 2014 and each Fiscal Quarter end thereafter

 

1.15 to 1.0”

 

C.                                    Section 11.13.2.  Section 11.13.2 (Minimum
Tangible Net Worth) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“11.13.2                                                 Minimum Tangible Net
Worth.  Not permit Tangible Net Worth as of the last day of any Computation
Period to be less than $35,000,000 (provided that the required amount of
Tangible Net Worth shall increase (but not decrease) each Fiscal Year,
commencing with the beginning of Fiscal Year 2014, by an amount equal to fifty
percent (50%) of the Consolidated Net Income for the immediately preceding
Fiscal Year.

 

D.                                    Section 11.13.4.  Section 11.13.4 (Capital
Expenditures) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“11.13.4                                                 Capital Expenditures. 
Not permit the aggregate amount of all Capital Expenditures made by the Loan
Parties (other than Williams EcoLogix) in any Fiscal Year to exceed $4,000,000.”

 

E.                                     Section 11.13.6.  The following new
Section 11.13.6 (Minimum EBITDA) is hereby added to the Credit Agreement:

 

“11.13.6                                                 Minimum EBITDA.  Not
permit EBITDA for any period referenced below to be less than the applicable
amount set forth below:

 

Period Ending

 

EBITDA

 

Period from and including December 30, 2012 to and including September 28, 2013

 

$

1,500,000

 

 

 

 

 

Period from and including December 30, 2012 to and including December 28, 2013

 

$

2,500,000

”

 

Section 3.  Additional Agreements - Financial Covenants.  Notwithstanding
anything to the contrary contained in the Credit Agreement (as revised by this
Amendment):

 

(1)                                 with respect to the Computation Period
ending March 30, 2013, if the Revolving Outstandings are less than $5,000,000
and Excess Availability is greater than $5,000,000, then the only financial
covenants under Section 11.13 of the Credit Agreement to be tested in respect of
such Computation Period shall be Tangible Net Worth (Section 11.13.2) and the
Balance Sheet Leverage Ratio (Section 11.13.3);

 

(2)                                 with respect to the Computation Period
ending June 29, 2013, if the Revolving Outstandings are less than $5,000,000 and
Excess Availability is greater than $5,000,000, then the only financial
covenants under Section 11.13 of the Credit

 

3

--------------------------------------------------------------------------------


 

Agreement to be tested in respect of such Computation Period shall be Tangible
Net Worth (Section 11.13.2) and the Balance Sheet Leverage Ratio
(Section 11.13.3);

 

(3)                                 with respect to the Computation Period
ending March 30, 2013, if the Revolving Outstandings are greater than $5,000,000
or Excess Availability is less than $5,000,000, then in addition to, and not in
limitation of, the financial covenants set forth in Section 11.13 of the Credit
Agreement for such Computation Period, EBITDA for such Computation Period must
be greater than $3,000,000; and

 

(4)                                 with respect to the Computation Period
ending June 29, 2013, if the Revolving Outstandings are greater than $5,000,000
or Excess Availability is less than $5,000,000, then in addition to, and not in
limitation of, the financial covenants set forth in Section 11.13 of the Credit
Agreement for such Computation Period, EBITDA for such Computation Period must
be greater than $3,000,000.

 

Section 4.  Compliance Certificate.  The form of Compliance Certificate
(attached as Exhibit B to the Credit Agreement) is hereby amended to reflect the
amendments contained in this Amendment, such as deletion of the term “Adjusted
EBITDA,” the addition of new Section 11.13.6 (Minimum EBITDA), and the
modifications to the covenant levels.

 

Section 5.  2012 Excess Cash Flow Calculation.  Notwithstanding anything to the
contrary contained in the Credit Agreement, this Amendment or otherwise, the
calculation of Excess Cash Flow for Fiscal Year 2012 (and each subsequent Fiscal
Year) shall be based on the definition of Excess Cash Flow contained in this
Amendment.

 

Section 6.  Revolving Loan Note and Term Loan Note.  It is hereby agreed and
understood that the Amended and Restated Revolving Loan Note and the Amended and
Restated Term Loan Note remain in full force and effect and that the Obligations
evidenced thereby remain due and payable on the terms set forth therein and in
the Credit Agreement, except that the face amount of the Amended and Restated
Revolving Loan Note shall be reduced from $20,000,000 to $15,000,000 on the date
of this Amendment so long as the Revolving Outstandings are below $15,000,000 on
such date.  The Amended and Restated Revolving Loan Note shall be deemed amended
to reflect such reduction.

 

Section 7.  Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 8 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the Term
Loan, the Amended and Restated Revolving Loan Note, the Amended and Restated
Term Loan Note, and/or any other defined terms or any Loan Documents in any Loan
Documents shall be deemed to be a reference to any such defined terms or such
agreements as such terms or agreements are amended or modified by this
Amendment.  Any breach of any representation, warranty, covenant or agreement
contained in this Amendment shall be deemed to be an Event of Default for all
purposes of the Credit Agreement.

 

Section 8.  Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the

 

4

--------------------------------------------------------------------------------


 

satisfaction, or waiver by the Administrative Agent, of the following conditions
precedent on or before the date hereof (unless otherwise provided or agreed to
by the Administrative Agent) in addition to the conditions precedent specified
in Section 12.2 of the Credit Agreement:

 

A.                                    The Company shall have (i) paid to the
Administrative Agent, for its benefit and the ratable benefit of each Lender, an
amendment fee of $15,000, and (ii) paid and/or reimbursed all reasonable fees,
costs and expenses relating to this Amendment and owed to the Lender pursuant to
the Credit Agreement in connection with this Amendment.

 

B.                                    The Company shall have delivered, or
caused to be delivered, original fully completed, dated and executed originals
of (i) this Amendment, (ii) such other certificates, instruments, agreements or
documents as the Administrative Agent may reasonably request (each of the
foregoing certificates, instruments, agreements and documents described in this
Section 8(B) (other than this Amendment) which constitute Loan Documents are
hereinafter referred to collectively as the “Other Documents”).

 

C.                                    The Company shall have delivered certified
copies of all documents evidencing any necessary corporate action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Loan Parties of this Amendment and the Loan Documents
referenced herein.

 

D.                                    The following statements shall be true and
correct and the Company, by executing and delivering this Amendment to the
Lender and the Administrative Agent, hereby certifies that the following
statements are true and correct as of the date hereof:

 

(1)                                 Other than as expressly contemplated by this
Amendment, since the date of the most recent financial statements furnished by
the Company to the Administrative Agent (which financial statements were true
and correct in all material respects and otherwise conformed to the requirements
set forth in the Credit Agreement for such financial statements), there shall
have been no change which has had or will have a material adverse effect on the
business, operations, properties or financial condition of the Loan Parties
taken as a whole;

 

(2)                                 The representations and warranties of the
Company set forth in the Credit Agreement and the other Loan Documents (as
amended by this Amendment) are true and correct in all respects on and as of the
date of this Amendment with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, and no Unmatured Event of Default or Event of Default has
occurred and is continuing; and

 

(3)                                 No consents, licenses or approvals are
required in connection with the execution, delivery and performance by the
Company of this Amendment or the Other Documents or the validity or
enforceability against the Company of this Amendment or the Other Documents
which have not been obtained and delivered to the Lender.

 

5

--------------------------------------------------------------------------------


 

Section 9.  Miscellaneous.

 

A.                                    Except as expressly amended and modified
by this Amendment, the Credit Agreement and the other Loan Documents are and
shall continue to be in full force and effect in accordance with the terms
thereof.

 

B.                                    This Amendment may be executed by the
parties hereto in counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

C.                                    This Amendment shall be construed in
accordance with and governed by the internal laws, and not the laws of conflict,
of the State of Illinois.

 

D.                                    The headings contained in this Amendment
are for ease of reference only and shall not be considered in construing this
Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be duly executed as of the day and year
first above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

 THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Richard Pierce

 

 

Richard Pierce

 

 

Managing Director

 

7

--------------------------------------------------------------------------------